Gary, J. The appellee sued, the appellant upon the covenant to pay rent, contained in an indenture between them, and recovered a judgment from which this appeal is prosecuted. To reverse the judgment it is argued that there is error, first, in refusing instructions asked by appellant; second, in giving an instruction asked by appellee; third, that the execution of the lease was beyond the corporate powers of the appellant, and therefore ultra vires and void. As to points one and two it is enough to say that there is no exception shown by the record to the action of the court upon instructions, and therefore they can not be complained of here. Sullivan v. Dollins, 13 Ill. 85, is but one of the numerous cases to that effect. The execution of the indenture was not denied by verified plea, which is an answer to point three. Supreme Lodge v. Zuhlke, 30 Ill. App. 98. The opinion there does not show, but the briefs do, that four separate corporations were sued jointly upon what was the contract, doubtless, of only one. If the execution was without authority in fact or law, the indenture was not the deed of, nor executed by, the corporation,' but that defense can not be made under an unverified plea, and besides having entered, the company was estopped to make the defense of ultra vires. Heines Brg. Co. v. Flannery, 137 Ill. 309. There is no error and the judgment is affirmed. J'ulgment affirmed.